 Inthe Matter of S.KARPEN&BROS.andUNITED FURNITUREWORKERSOF AMERICA, LOCAL No.576, C. I.O.Case No. R-1310.Decided August 11, 1939Furniture Manufacturing Industry-Investigation of Representatives:contro-versy concerning representation : petitioning union unable to have Company checkitsmembership cards against the pay-roll records-UnitAppropriate for Collec-tive Bargaining:plant or several craft units ; history of collective bargaining byunions, inconclusive ; determination of held dependent upon results of elections ;'Board refused to abide by stipulation which permits craft union to represent apart of the unit which it claims appropriate-ElectionsOrderedMr. Charles M. Brooks,for the Board.Mr. James S. Woollacott,of Los Angeles, Calif., for the Company.Mr. Ernest Marsh,of Los Angeles, Calif., for Local 576.Mr. William BusickandMr. George Walker,of Los Angeles, Calif.,for Local 1561.Mr. Charles L. Yost,of Los Angeles, Calif., for Local 15.Mr. H. L. Dougan,of Los Angeles, Calif., for Local 389.Mr. Theodore W. Kheel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn January 20, 1939, United Furniture Workers of America, Local576, C. I. 0., herein called Local 576, filed with the Regional Directorfor the Twenty-first Region (Los Angeles, California) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of S. Karpen & Bros., Huntington Park,California, herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat..449, herein called the Act.On February 10, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and' to provide for anappropriate hearing upon due notice.14 N. L. R. B., No. 36.- -465 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 28, 1939, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponLocal 576, upon Furniture Workers Union, Local No. 1561, UnitedBrotherhood of Carpenters and Joiners of America, A. F. L., hereincalled Local 1561, upon Upholsterers International Union of NorthAmerica, Local No. 15, A. F. L., herein called Local.15, and uponInternational Brotherhood of Teamsters, Chauffeurs, Stablemen andHelpers of America, Local No. 389, A. F. L., herein called Local 389,labor organizations claiming to represent employees directly affectedby the investigation,' upon the Los Angeles Industrial. Union Counciland upon the Los Angeles Central Labor Council.Pursuant to the notice, a hearing was held on March 16 and 17, 1939,at Los Angeles, California, before James C. Batten, the Trial Exam-iner duly designated by the Board.The Board, the Company, Local576, Local 1561, Local 15, and Local 389 were represented by counselor official representatives and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all the parties.During the course- of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On June 1, 1939, pursuant to notice duly served on all the parties,oral argument was had before the Board in Washington, D. C.Onlythe A. F. L. Unions were represented before-the Board and partici-pated in the argument.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYS.Karpen & Bros., a California corporation, is engaged in themanufacture of mattresses, upholstered chairs, and other pieces offurniture.Its office, place of business, and plant are located in Hunt-ington Park, California.Lumber, fabrics, and steel are the principalraw materials it uses in the manufacture of its products.During theyear 1938, it spent $293,375.00 for all its raw materials, $192,165.00representing the cost of raw materials shipped to it from sources out-side the State of California.During the same period it sold finishedproducts amounting in value to $580,504.00 of which $82,495.00 rep-resented the value of products shipped to places outside the State ofCalifornia.IThese Unions arejointly referred to herein asthe A. F.L.Unions. S.KARPEN- &BROTHERSIT.THE ORGANIZATIONS INVOLVED467United Furniture Workers of America, Local No. 576, is a labororganization affiliated with the Congress of Industrial Organizations.It admits to its membership all production employees and truckdrivers of the Company, excluding clerical and supervisory employees.Furniture Workers Union, Local No. 1561, United Brotherhood ofCarpenters and Joiners of America, is a labor organization affiliatedwith the American Federation of Labor. It admits to its membershipall employees in the woodworking and finishing departments of theCompany.Upholsterers International Union of North America, Local No. 15,is a labor. organization affiliated with the American Federation ofLabor.It admits to its membership all employees of the Company inthe spring, mattress, and upholstering departments.International Brotherhood of Teamsters, Chauffeurs, Stablemenand Helpers of America, Local No. 389, is a labor organization af-filiated with the American Federation of Labor. It admits to itsmembership truck drivers and employees in the shipping departmentof the Company.III. THE QUESTION CONCERNING REPRESENTATIONLocal 576 began an organizational drive in December 1938. By theearly part of January 1939 it claimed to represent a majority of theemployees and arranged to meet with the.Company. Several meetingsensued at which Local 576 sought to induce the Company to agree tocheck its application cards against the Company pay roll and therebydetermine the question of representation.The parties were unableto arrive at such an agreement.Thereafter, Local 576 filed its peti-tion for an investigation and certification of representatives.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THEAPPROPRIATE UNITThe Company has seven distinct departments of employees.Thesedepartments were designated in the record as follows : Woodworking,-finishing,spring,mattress,upholstering, shipping, and trucking.To.a certain extent, each department represents a successive stage in production.The woodworking department initiatesthe processes ofproduction.It constructs furniture, furnitureframes,and boxsprings frames to which, in turn, the. finishing department applies asuitable finish.Some pieces are completed thereby; others are thenupholstered by the upholstering department.The spring departmentsews springs into the upholstered chairs andalso into mattresses madeby the mattress department. In addition, it manufactures the box.frames,made by the woodworking department, into box springs.The A. F. L. Unions would separate these seven departments ofthe Company into three distinct units.Excluding supervisory em-ployees Local 1561 seeks a unit composed of employees in the wood-working and finishing departments, Local 15 a unit of the spring,mattress, and upholstering departments, and Local389 aunit of theshipping and trucking departments. It is not claimed that thesedepartments have been grouped improperly.The groupings are inaccordancewith the practices of the A. F. L. Unions and appear tobe justified by the nature of the work. But in opposition to theclaimsof the A. F. L. Unions, Local 576 contends that one unit ofthe employees in all departments, excluding supervisory employees,is appropriate.The history of collective bargaining and employee organization inthis plant throws little light upon the appropriateness of the unitsclaimed.The A. F. L. Unions have not had any substantial relations.With the Company and Local 576 only began its organizational effortsin December 1938.None of the Unions involved has a contract withthe Company at the present time.Under all the circumstances, weshall permit the employees to choose between the units advanced asappropriate.8For the reasons which appear in Section VI,infra,this determination shall be made in elections which we ' shall direct.Upon the outcome of the elections will depend our determination .ofthe appropriate unit or units herein.It was established during the hearing that the two truck driversof the Company were members of Local 389. Local 576 thereuponagreed to exclude them from the unit which it claimed to be appropri-ate.We shall not, however, abide by this stipulation. In effect,this stipulation confers upon Local 389 an alternative choice of units.The woodworking department appears to include a mill and cabinet shop.SeeMatter of The Globe Machine and Stamping Co.andMetal Polishers Union, LocalNo. 3, at al., 3 N. L.R. B. 294. S.KARPEN & BROTHERS. .469Local 389 maintains that the shipping and trucking employees con-stitute an appropriate unit. In the event that Local 576 received amajority of the votes cast by the employees in the shipping depart-ment, Local 389 would obtain, through this stipulation, a unit oftruck drivers alone.We do not believe that a union should be en-titled to sever from the unit which it claims to be appropriate, if itis unable to establish a majority therein, a unit of those employeeswhom it represents.4We shall therefore include the employees inthe trucking department with those in the shipping department inthe election which we shall direct.We shall direct elections between Local 576 and Local 1561 amongthe employees in the woodworking and finishing departments of theCompany, between Local 576 and Local 15 among the employees inthe upholstering, mattress, and spring departments of the Company,and between Local 576 and Local 389 among the employees in thetrucking and shipping departments of the Company. -We shall cer-tify the union .which is designated by a majority of the ,employeeswithin each election unit as exclusive representative thereof. IfLocal 576 should win two or three of the election units we shall com-bine those units in which it has been successful and certify Local576 as exclusive representative thereof.VI.THE DETERMINATION OF REPRESENTATIVESLocal 576 introduced into evidence a sufficient number of designa-tions to show a majority within all three ,units claimed appropriate.by the A. F. L. Unions. The A. F. L. Unions argued that electionsshould be held. In accordance with our policy announced inMatterof The Cudahy Packing Company,5we shall direct that elections bysecret ballot be held among the employees within the three unitsclaimed appropriate.Although the parties agreed that the pay roll for. the period endingJanuary 28, 1939, was a satisfactory basis for determining eligibilityto vote, we believe that a more current eligibility date will effectuate'the policies of the Act.We shall accordingly. direct that all em-ployees within the units claimed appropriate who are on the pay rollof the Company for the period immediately preceding the date ofthisDirection of Elections shall be eligible to vote, excluding thosewho have since quit or been discharged for cause, but including those-who are sick, on vacation, or temporarily laid off.Upon the. basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :A Cf.Matter of Rembrandt Lamp CorporationandMetal Polishers,Buffers, Platers andHelpers International Union, Local No. 6, Chicago, Illinois, affiliated with the AmericanFederation of Labor,13 N. L. R. B. 945.eMatter of The Cudahy Packing CompanyandUnited Packinghouse Workers of America,Local No. 21, of the Packinghouse Workers Organizing Committee,13 N. L. R. B. 526. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSION OF LAWA question affecting commerce has arisen concerning the represen-tation of employees of S. Karpen & Bros., Huntington Park, Cali-,fornia, within the meaning of Section 9 (c) and Section 2 (6) and(7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withS.Karpen & Bros., Huntington Park, California, elections bysecret ballot shall be, conducted within fifteen (15) days from thedate of this Direction of Elections, under the direction and super-vision of the Regional Director for the Twenty-first Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, among(1) all employees in the woodworking and finishing departments ofS.Karpen & Bros., Huntington Park, California, whose names ap-pear on the pay roll of the Company for the period immediatelypreceding the date of this Direction of Elections, excluding super-visory employees and those employees who have since quit or beendischarged for cause, but including those employees who are sick,on vacation, or temporarily laid off, to determine whether they desireto be represented by United Furniture Workers of America, LocalNo. 576, or Furniture Workers Union, Local No. 1561, United Brother-hood of Carpenters and Joiners of America, for the purposes ofcollective bargaining, or by neither, (2) all employees in the spring,mattress, and upholstering departments of S. Karpen & Bros., Hunt-'ington Park, California, whose names appear on the pay roll' of theCompany for the period immediately preceding the date of thisDirection of Elections, excluding supervisory employees and thoseemployees who have since quit or been discharged for cause, but in-cluding those employees who are sick, on vacation, or temporarilylaid off, to determine whether they desire to be represented by UnitedFurniture Workers of America, Local No. 576, or Upholsterers Inter-national Union of North America, Local No. 15, for the purposes ofcollective bargaining, or by neither, and (3) truck drivers- and allemployees in the shipping department of S. Karpen & Bros., Hunt-ington Park, California, whose names appear on the pay roll of the S.KARPEN & BROTHERS471Company for the period immediately preceding the date of thisDirection of Elections, excluding supervisory employees and thoseemployees who have since quit or been discharged for cause, but in-cluding those who are sick, on vacation, or temporarilylaid off, todetermine whether they desire to be represented by United FurnitureWorkers of America, Local No. 576 or International Brotherhood ofTeamsters, Chauffeurs, Stablemen and Helpers of America, LocalNo. 389, for the purposes of collective bargaining, or by neither.MR. EDWIN S. SMITH, concurring in part and dissenting in part :I concur in the decision of the majority to the extent that theemployees in the woodworking and finishing departmentsare per-mitted, if they so desire, to constitutea separate bargaining unitand be represented by Local 1561. I believe that Local 1561 has,by virtue of the history of its efforts to bargain with the Company,established the right to claim such a unit.During its several years in the plant, Local 1561 has failed to inducethe Company to bargain collectively with it.Although the record is.sparse in. detail, it tends to place upon the Company the responsibilityfor this absence of collective bargaining.Local 1561 has persisted inits efforts to institute collective bargaining, but these efforts havebeen frustrated by the Company. It is my opinion that a craft group,whose sincere attempts to bargain collectively have been nullified bythe employer, may nonetheless have created thereby a right to .claim a.separate unit.It is for this reason that I concur in that portion ofthe majority decision which provides for an election among the em-ployees in the unit claimed by Local 1561.°Local 15 has not, so far as the record indicates, made any substan-tial efforts to bargain with the Company. In 1937 Local 15 sent to theCompany a copy of a form contract which it sent to other furniturecompanies in the vicinity. It does not appear from the record, how-ever, that Local 15 made any further effort to engage in collectivebargaining with the Company.For the reasons stated in previousdissents,' I would therefore deny to this Union the right toselect a.separate unit in derogation of the wishes of a majority of all the'employees of the Company.Local 389 has never attempted to bargain with the Company eitherfor the truck drivers alone, or for the truck drivers and the shippingemployees.I should therefore not recognize its claim for a unit com-"Cf.Matter of American hardwareCorporationandUnitedElectrical and Radio Work-ers of America.4 N. L. R. B. 412 ;Matter of Vallee AircraftDivision,Aviation Manu-facturing CorporationandUnitedAutomobileWorkersof America,Local 361,9 N. L. R. B.32;MatterofWillysOverland Motors, Inc.andInternational Union,United AutomobileWorkers ofAmerica,Local No.12,9 N.L.R.B. 924;Matter ofThe William Powell-CompanyandPattern MakersAssociationof Cincinnati,12 N. L.R. B. 115.'Matter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobile Workersof Anmerica,Local 248,4 N. L. R. B. 159.190935-40-vol. 14--31 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDposed of these two classes of employees.The parties have stipulated:however, that the two truck drivers should be represented by Local389.The majority decision refuses to abide by this stipulation which,it holds, would give to Local 389 a part of the unit which it claimsappropriate.Since all parties are agreed that Local 389 should rep-resent the truck drivers, I would abide by the stipulation and holdthat the truck drivers constitute a separate appropriate unit.